



EXHIBIT 10.18


[LOGO]

December 15, 2003

Mr. David W. Dewey
{address redacted}
{address redacted}

Dear David,

This letter confirms our agreement concerning your decision to resign employment
at the end of March and to then begin working with us as an independent
consultant.

Position
Status: You have decided that you would like to continue in your current
position as an employee and officer until Saturday, April 3, 2004. You have
tendered, and I have accepted, your resignation effective that date from all
positions (including subsidiary directorships) with Department 56, Inc. and its
direct and indirect subsidiaries (collectively, “D56”).


  Beginning Sunday, April 4, 2004, D56 will engage you, and you have committed
to serve, as an independent consultant. This engagement is intended to continue
from that date through March 31, 2005 (the “Consulting Period”), and the
Consulting Period may be extended past that time by mutual agreement.


Compensation: Your salary as an employee will continue at the current annual
rate of $368,000 until the effective date of your resignation.


  In consideration for your services during the Consulting Period and the
non-competition covenants contained in this letter agreement, D56 will pay you a
regular fee of $20,833.33 per month during each month of the Consulting Period
and you will be eligible for the cash incentive payments described below.


Cash Incentives: You will be eligible to receive a bonus based on overall
corporate performance in 2004. This “Corporate Performance Bonus” will be
calculated in a manner consistent with the 2004 defined bonus program for
Department 56, Inc. officers and is illustrated on the attached spreadsheet. The
final bonus program structure and EPS budget target are subject to the approval
of the Board of Directors, and actual payout amounts will not be determined and
paid until closure and Board acceptance of the 2004 full-year audited
financials.


  You will also be eligible to receive two “Giftware Performance Bonuses”, the
structure of each of which is set out and illustrated on the attached
spreadsheets.


Benefits: Your employee benefits will cease upon the effective date of your
resignation. At your own expense you could then continue health and certain
other insurances per our then-current COBRA plans.



--------------------------------------------------------------------------------


Page 2



Stock Options
& Restricted Stock: For so long as you are a consultant to D56 under this letter
agreement, you will be able to hold and continue vesting in the stock options
and restricted shares you have been awarded.


Consulting Duties: Throughout the Consulting Period you would, on an as-needed
basis (recognizing that foreign product development trips may be more than
half-time), regularly perform a broad range of advisory, technical and
commercial services on behalf of D56 with regard to product development and
sourcing, including –


 
 * Development of product to be introduced in December 2004/January 2005/May
   2005 in existing or new non-collectible lines, including samples production
   and delivery
 * Oversight of vendor relations and collectible product in development during
   the Consulting Period
 * Identification of potential new vendors, product features, and design or
   manufacturing innovations
 * Weekly meeting with {redacted name} and other members of the Creative,
   Product Development and Sourcing teams concerning products or designs
   in-process and any other business issues
 * Regular meeting with Marketing, Creative and Product Development personnel
   regarding product and design direction and other business issues
 * Transition and training of {redacted names} and any other existing or new
   personnel regarding any aspect of product development, sourcing, vendor
   relations or their job responsibilities
 * Transition and facilitation of {redacted name} consulting services in vendor
   price negotiations, quality issues, product specification adjustment for
   feasibility concerns, and coordination of sculpting approvals.


  You would also perform such other services as I, {redacted name} or {redacted
name} may request from time to time during the Consulting Period. In performing
your services during the Consulting Period you will do so consistent with D56
direction and policies, including the Code of Ethics and Business Conduct. In
this connection, during and after the Consulting Period you will keep
confidential and not disclose any and all non-public D56 information.


  You will make yourself available for contact by D56 regularly throughout the
Consulting Period. In this regard, you will keep us apprised of your home and
mobile phone numbers. You will also provide advance notice and itinerary and
contact information for any travel (including holiday and product development
trips) outside the Minneapolis area. D56 will reimburse your reasonable travel
expenses for any foreign product development trips of which



--------------------------------------------------------------------------------


Page 3

  D56 has prior notice and during which at least half of your time is spent
performing services for D56 under this letter agreement.


Early Termination
Of Consulting Period: In the event that D56 or you (1) commit any material fraud
against the other, (2) commit any unlawful act which adversely affects the
other’s commercial prospects or (3) willfully or habitually breach or neglect
our respective obligations under this letter agreement, the other party hereto
may terminate the consulting engagement with 30 days’ prior notice in writing,
and during such 30 day period you and D56 shall meet to attempt to resolve the
matters giving rise to the termination notice. In the event D56 has delivered
valid notice, does not rescind it and an early termination thereby occurs, the
fixed monthly consulting fee shall be prorated on a daily basis for the month
termination is effective, any 2004 cash bonus payments will be prorated on a
daily basis from the first day of the 2004 fiscal year to the effective date of
the early termination, and any 2005 cash bonus payment shall be prorated from
the first day of the 2005 fiscal year in which you have been engaged by D56
under this letter agreement to the effective date of the early termination. In
the event you have delivered valid notice, do not rescind it and an early
termination thereby occurs, the fixed monthly consulting fee shall be payable
through the month of March 2005 and there shall be no proration of any cash
bonus payments, irrespective the early termination.


Non-Competition: From the date hereof through one year following expiration of
the Consulting Period, you agree that you will not own (other than a negligible
interest), manage, operate, join, be employed by or otherwise provide services
anywhere in the world to:

 * Any of D56’s existing Village or Snowbabies factories (including any new
   factories they may establish or sponsor) (example: {redacted names});
 * Any person or firm engaged in the design, development, production or
   distribution of miniature decorative or collectible buildings or coordinated
   “village” accessories; or
 * Any person or firm engaged in the design, development, production or
   distribution of giftware, home décor or tabletop products for the wholesale
   Gift & Specialty Retail trade (examples: {redacted names}), except that you
   may work or deal on products for Mass Market distribution with any such
   person or firm described in this third bullet point so long as such person or
   firm already is a product manufacturer for the Mass Market channel.


--------------------------------------------------------------------------------


Page 4

  From the date hereof through one year following expiration of the Consulting
Period, you will keep us informed of other giftware, collectibles, and home
décor businesses you work with, and other products you develop, for distribution
through the Gift, Specialty Retail or Department Store channels.


  In addition, you will not at anytime from the date hereof through five years
following expiration of the Consulting Period:


 
 * make any statement (under circumstances reasonably likely to become public or
   that you might reasonably expect to become public) critical of D56 or any of
   its employees, officers, directors, representatives, products, activities or
   practices, or in any way adversely affecting or otherwise maligning the
   business or reputation of D56 or any of its employees, officers, directors or
   representatives; or
 * directly or indirectly divert or interfere with any of the employees,
   customers or suppliers of D56, or solicit for employment or business with any
   of D56‘s employees or representatives.


  The foregoing supersedes all other non-compete, non-solicitation,
non-disparagement, and non-interference covenants you have made in favor of D56,
all of which are of no further effect.


Assignment
of Creations: You assign, and agree to assign. all ownership of copyright,
know-how and other intellectual property created, conceived or commissioned by
you in the course of your delivery of consulting services under this engagement,
all of which shall be deemed “works for hire”.


General Legal
Release: Upon the effective date of your resignation as an employee, you will
sign and deliver to D56 a release in the form of Exhibit A to this letter
agreement.


Nature of
Legal Relationship: D56 will continue its practice of having all binding
purchase orders issued by OVP personnel. Accordingly, during the Consulting
Period and thereafter you will be able to discuss and reach informal
understanding with vendors as to indicative terms much as you do today, but
shall not be authorized to enter into any legally binding obligations on behalf
of D56 as its agent. Your relationship to D56 during the Consulting Period shall
be as an independent contractor, not as an employee, and you shall be
responsible for all taxes, withholding, and the acquisition and cost of any
insurances or benefits that are afforded by D56 in light of your status as an
employee prior to your resignation of employment.



--------------------------------------------------------------------------------


Page 5

Legal Matters: The laws of Minnesota shall govern this letter agreement, and all
disputes shall be decided by binding AAA arbitration in Minneapolis after good
faith negotiation. The parties agree that specific performance and injunctive
relief shall be available, in addition to all other remedies available at law or
in equity. This letter agreement may be amended or waived only in a writing
signed by both parties. The provisions of this letter agreement are severable so
that invalidity of any provision shall not affect the enforceability or validity
of any other provision.


  You agree that the covenants contained under the section captioned
“Non-Competition” are reasonable and valid in geographic, temporal and
subject-matter scope and in all other respects, and do not pose limitations
greater than necessary to protect the goodwill and other business interests of
D56, which you agree could foreseeably be harmed in an irreparable manner by
your breach. If any arbitrator or court determines any of such covenants, or any
part thereof, is unenforceable because of scope, such authority shall be deemed
by this letter agreement to have the power to reduce the scope to the extent
legally necessary and such covenant shall then be enforceable to the maximum
extent legally permitted; with respect to geographic scope in particular, if a
court or arbitrator deems such scope overbroad, the parties agree that the court
or arbitrator may reduce such scope by one-mile increments to the extent
necessary to satisfy such authority that the restricted territory is fair and
reasonably required for the protection of D56‘s interests.


Kindly sign the enclosed copy of this letter in the space provided below to
confirm this as our mutual agreement, superseding all prior understandings and
agreements with respect to any of the subject matter hereof.

Sincerely,

/s/   Susan Engel

Susan Engel
Chairwoman & CEO

Confirmed and agreed:

/s/   David W. Dewey

--------------------------------------------------------------------------------

David W. Dewey




--------------------------------------------------------------------------------



EXHIBIT A TO LETTER AGREEMENT BETWEEN
DAVID W. DEWEY AND DEPARTMENT 56, INC.


EMPLOYEE RELEASE

David W. Dewey (“Employee”), in consideration for the payment of monies and
benefits by Department 56, Inc. (the “Company”) pursuant to the Letter Agreement
to which this Release is annexed as Exhibit A (the “Letter Agreement”), does
hereby confirm his agreement and delivery of this Release by setting forth his
signature in the space provided below.

Employee, on behalf of himself and his heirs and representatives, hereby
releases Company and all of its affiliates, predecessors, subsidiaries,
successors, employees, officers, directors, agents, insurers, representatives,
counsel, shareholders, and all other persons, entities, and corporations
affiliated or related with any of them, from all liability for damages, claims,
and, demands, whether known or unknown, of any kind, including all claims for
costs, expenses, and attorneys’ fees arising out of any events, acts, decisions,
or omissions occurring prior to execution of this Release (including, but not
limited to, Employee’s resignation of employment with Company). Employee
understands that this Release is a full, final and complete settlement and
release of all his claims whatsoever.

Without limiting the generality of the foregoing, Employee does hereby waive,
release and discharge, and agree to hold harmless Company from, any and all
rights, claims and causes of action whatsoever Employee may have, or which may
arise, against Company for all claims, including equitable or at law and
including but not limited to those based on libel, invasion of privacy,
violation of any right of publicity, copyright or trademark infringement in
connection with any publication or use, past, present or future, of Employee’s
name, image, signature or any photographic reproductions, modifications or
alterations thereof in conjunction with Company’s promotional material and
products. Employee hereby further assigns to Company all his right, title and
interest in any and all inventions, discoveries, improvements and ideas, whether
or not in writing or reduced to practice and whether or not patentable or
copyrightable, made, authored or conceived by Employee, whether by the
Employee’s individual efforts or in connection with the efforts of others, and
that either (i) relate or related to the Company’s business, products or
processes, past, present, anticipated or under development, or (ii) result or
resulted from the Employee’s employment by Company, or (iii) use or used
Company’s equipment, supplies, facilities or trade secret information.

Employee further agrees that he will not institute any claim for damages, by
charge or otherwise, nor otherwise authorize any other party, governmental or
otherwise, to institute any claim for damages via administrative or legal
proceedings against Company, its affiliates, predecessors, subsidiaries,
successors, employees, officers, directors, agents, insurers, representatives,
counsel, shareholders, and all other persons, entities, and corporations
affiliated or related with any of them based on any events, acts, decisions, or
omissions occurring prior to execution of this Release. Employee also waives the
right to money damages or other legal or equitable relief awarded by any
governmental agency related to any such claim.

ADDITIONALLY, THIS RELEASE SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND
CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C.
§ 621 et seq.), AS AMENDED, AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS
AMENDED. In connection with this waiver, Employee acknowledges and agrees to the
following:



--------------------------------------------------------------------------------


a.  

Employee is not waiving any rights or claims under the Age Discrimination in
Employment Act of 1967, as amended, that may arise after this Release is
executed.


b.  

Employee can waive rights or claims under the Age Discrimination in Employment
Act only in exchange for consideration that this is in addition to anything of
value to which Employee is already entitled.


c.  

Employee has carefully read and fully understands all of the provisions and
effects of this Release and Employee knowingly and voluntarily entered into all
of the terms set forth herein.


Employee’s signature below evidences Employee’s understanding and voluntary
waiver of all claims against the Company, including but not limited to those
pursuant to the Age Discrimination in Employment Act and the Older Workers’
Benefit Protection Act.

Notwithstanding anything in this Release to the contrary, Employee does not
release the Company of any of its obligations or any of Employee’s claims or
demands (1) under the Letter Agreement or (2) under any employee pension benefit
plan or employee welfare benefit plan under ERISA (“Employees Retirement Income
Security Act”, 29U.S.C. Sec 1001 et seq.), which rights shall be governed by the
terms of any such plans maintained by the Company.



/s/ ____________________________
David W. Dewey                                Date: April 3, 2004




--------------------------------------------------------------------------------


